Per Curiam:
It was held in Lord v. Ocean Bank, 20 Pa. 384, that “ the maker of an accommodation note cannot sot up the want of consideration as a defence against it in the hands of a third person, though it be there as a collateral security merely. He who chooses to put himself in the front of a negotiable instrument-ior the benefit of his friend, must abide the consequence, .... and has no more right to complain, if his friend accommodates himself by pledging it for an old debt, than if he had used it in any other way.....Accommodation paper is a loan of the maker’s credit, without restriction as to the manner of its use.” This language was repeated emphatically in Hart v. Trust Co., 118 Pa. 565. These are two only of a long line of cases holding the same doctrine, and the responsibility of the *314makers of accommodation paper ought by this time to be generally understood. The rule above stated is decisive of this case.
Judgment affirmed.